Citation Nr: 1723223	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to August 1980.  He had subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The May 2012 rating decision, in relevant part, denied service connection for a right hip disability.  The Board last considered this issue in September 2016, when it remanded it for additional evidentiary development.  The Board also remanded the issues of service connection for bilateral hearing loss and a left knee disability.  A March 2017 rating decision granted service connection for bilateral hearing loss and left knee osteoarthritis.  This was a full grant of the benefit sought, and the Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  Consequently, these issues are no longer on appeal.

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2016 Board remand, VA obtained a medical opinion as to whether the Veteran's left knee disability caused or aggravated his right hip disability.  In a September 2016 VA opinion, a VA examiner opined that the Veteran's right hip disability is less likely than not caused or aggravated by the Veteran's service-connected left knee disability.  In support of this conclusion, the examiner simply stated that both disabilities are unrelated.

The September 2016 VA opinion lacks a clear medical rationale.  In fact, the examiner's rationale is essentially a restatement of his conclusion.  Further, as argued by the Veteran's representative, the VA opinion did not address the extent to which overcompensation for the left knee aggravated the right hip beyond its normal progressive deterioration.  See appellate brief received April 19, 2017.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In November 2015, the Veteran filed a notice of disagreement with regard to an August 2015 rating decision that denied service connection for a right knee disability and erectile dysfunction.  VA has not yet provided a statement of the case with regard to these issues.  While the electronic record shows that the AOJ has acknowledged the notice of disagreement, the RO has taken no relevant action over the last 12 months.  As such, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who authored the September 2016 VA opinion or another examiner if that individual is unavailable.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

Is the Veteran's current right hip disability (diagnosed as osteoarthritis) at least as likely as not proximately due to a service-connected disability, in particular, his left knee osteoarthritis?  If not, then is it at least as likely as not that the right hip disability has been aggravated (permanently worsened beyond it natural progression) by a service-connected disability, in particular, his left knee osteoarthritis?

Please consider the Veteran's contention that his left knee disability has caused or aggravated his right hip disability insofar as he overcompensates for his left knee with his right hip.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should provide a clear medical rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including private treatment records submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

3.  Provide the Veteran with a statement of the case on the issues of service connection for a right knee disability and erectile dysfunction.  Do not certify these issues to the Board unless a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




